\OlD-IH
                               ELECTRONIC RECORD




COA#       12-13-00193-CR                        OFFENSE:       38.04


           John Gee Washam v. The State of
STYLE:     Texas                                 COUNTY:        Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   7th District Court


DATE: 07/23/2014                 Publish: NO     TCCASE#:       007-1332-12




                        IN THE COURT OF CRIMINAL APPEALS



         John Gee Washam v. The State of
STYLE:   Texas                                       CCA#:             loto ~/y
         PRO S£                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

          %*&&»                                      JUDGE:

DATE:       ZfAiJJflM Jlt^Ptr                        SIGNED:                         PC:_

JUDGE:           pjA UtAA*>~-                        PUBLISH:                        DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD